                 Case 1:20-cr-00202-LAP Document 91
                                                 90 Filed 07/29/21 Page 1 of 1


                               Del Valle & Associates
                                             Attorneys at Law
                                             445 Park Avenue
                                         New York, New York 10022
                                              (212)481-1900
    Telesforo Del Valle, Jr.                                                       Email: tdvesq@aol.com

    Michael J. Sluka                                                                  Fax. (212)481-4853
    Lawrence D. Minasian
          ___                                                                                  ___

    Lucas E. Andino                                                                         Leticia Silva
    William Cerbone                                                                       Legal Assistant
    Luis N. Colon
    Hon. Robert A. Sackett
             of counsel
                                                  July 29, 2021

    The Honorable Loretta A. Preska
    United States District Judge
    Southern District of New York
    United States Courthouse
    500 Pearl St., New York, NY 10007-1312
    -VIA ECF-

    Dear Judge Preska:
                                                         Re:      USA v. Michael Latimer.
                                                                  20 Cr. 202-2 (LAP)

           Our office represents Mr. Michael Latimer in the above-captioned matter, which has a
    Sentencing Hearing scheduled for October 4, 2021 at 2:00PM.

             The Final Presentence Report was filed on February 16, 2021.

           In light of the important life changes and events that have taken place since the originally
    scheduled Sentencing date and the Presentence Investigation, we respectfully request a
    Supplemental Presentence Investigation and a subsequent Addendum to te Presentence


             Thank you for your consideration.

                                                                  Sincerely,
SO ORDERED.
                     7/29/2021
                                                                  S/Telesforo Del Valle Jr.
                                                                  Telesforo Del Valle, Jr., Esq.
                                                                  DEL VALLE & ASSOCIATES
    Cc: A.U.S.A. Jamie Bagliebter
